             Case 1:19-cv-02586-GLR Document 1 Filed 09/06/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

INTERNATIONAL PAINTERS AND ALLIED
    TRADES INDUSTRY PENSION FUND
 TIM D. MAITLAND, in his official capacity as a fiduciary,
 7234 Parkway Drive
Hanover, MD 21076

                       Plaintiffs,                                          CIVIL ACTION NO.
       ►~~

SRI CONSTRUCTION LLC,
d/b/a SRI CONSTRUCTION LLC.
200 South Service Road, Suite 101
Roslyn Heights, NY 11577

GURU S WITZOOR
2 China Lane
Setauket, NY 11733

                       Defendants.


                      COMPLAINT IN CONFESSION OF JUDGMENT

       Plaintiffs, by undersigned counsel, complain about Defendants as follows:

                                         JURISDICTION

        1.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§§ 1132, 1145; 29 U.S.C. § 185(a); and/or 28 U.S.C. § 1331. The claims asserted are all made

under federal statutes or federal common law, but the supplemental jurisdiction of the Court

under 28 U.S.C. § 1367(a) also extends to any claims that are found to lie under state law.

        2.      A copy of this Complaint in Confession of Judgment is being served on the

Secretary of Labor and the Secretary of Treasury of the United States by certified mail in

accordance with 29 U.S.C. § 1132(h).
             Case 1:19-cv-02586-GLR Document 1 Filed 09/06/19 Page 2 of 6



                                              VENUE

        3.      Venue lies in the District Court of Maryland are under 29 U.S.C. §§ 185(a),

1132(e)(2) and/or 28 U.S.C. § 1391.

                                             PARTIES

        4.      Plaintiff International Painters and Allied Trades Industry Pension Fund ("Fund"

or "Pension Fund") is a trust fund established under 29 U.S.C. § 186(c)(5). Its Trustees are the

"named fiduciary," "plan administrator" and "plan sponsor" and each is an individual

"fiduciary," within the meaning of 29 U.S.C. §§ 1102(a), 1002(16), (21), for the International

Painters and Allied Trades Industry Pension Plan ("Pension Plan")

        5.      The Pension Plan is a "multiemployer plan," "employee benefit plan" and

"employee benefit pension plan" within the meaning of 29 U.S.C. § 1002(37), (2) and (3) which

is administered and has its principal place of business in this district at the address for the Fund

in the caption of this Complaint. The Pension Plan is also known as and referenced as

"International Brotherhood of Painters and Allied Trades Union and Industry National Pension"

in the Labor Contracts) relating to this complaint.

        6.      Plaintiff, Tim D. Maitland ("Maitland" and, together with the Pension Fund,

"Plaintiffs") is a fiduciary of the Funds within the meaning of 29 U.S.C. § 1002(21) with respect

to collection of contributions due the Fund and related matters. He has a business address as

listed in the caption and is authorized to bring this action on behalf of all Trustees of the Fund

and the Fund as an organization.

        7.      The Pension Fund and Maitland are authorized collection fiduciary(ies) and

agents) for the Pension Plan and sue on behalf of the Pension Plan.

        8.      Defendant, SRI Construction LLC, d/b/a SRI Construction LLC. ("Company") is


723506 l.docx                                      2
PTINTF-34289
             Case 1:19-cv-02586-GLR Document 1 Filed 09/06/19 Page 3 of 6



a New York limited liability corporation and an employer in an industry affecting commerce

within the meaning of 29 U.S.C. §§ 152(2), (6) and (7), 1002(5), (11) and (12) with a business

office at the address listed in the caption. The Company does business with the Fund that is

sufficient to create personal jurisdiction over the Company in this district and a substantial part

of the events or omissions giving rise to the claim occurred from transactions with the Funds'

offices) in this district.

        9.      Defendant, Guru Switzoor ("Switzoor" and together with Company,

"Defendants") is an individual and an owner, officer, agent or managing agent of Company with

a business or residential address as listed in the caption. Switzoor executed a Promissory Note

and Personal Guarantee and is personally liable to the Pension Fund for the debts and obligations

of the Company as described herein.

                                        COMMON FACTS

        10.     Company was bound to collective bargaining agreements) ("Labor Contract")

with International Union of Painters and Allied Trades, District Council 9 ("Union") requiring

the payment of fringe benefits contributions and wage deductions to International Painters and

Allied Trades Industry Pension Fund ("Fund" or "Pension Fund") for hours worked or wages

earned by covered workers. A true and correct copy of the Labor Contract Signature Page is

attached as Exhibit 1.

        11.     On October 16, 2017, in order to resolve $180,336.22 in debts owed by Company

to the Plaintiffs for the period July 2014 through April 2015, Company and Switzoor entered into

a Settlement Agreement ("Agreement"), Promissory Note ("Note"), and Warrant of Attorney to

Confess Judgment ("Warrant"). True and correct copies of the Agreement, Note and Warrant are

attached collectively as Exhibit 2.


723506 l.docx
PTINTF-34289
           Case 1:19-cv-02586-GLR Document 1 Filed 09/06/19 Page 4 of 6



         12.     Under the terms and conditions of the Agreement, the Plaintiffs agreed to

conditionally waive $27,995.28 in liquidated damages owed by Company if Company complied

with the terms of the Agreement, resulting in a balance owed under the Agreement of

$152,340.94 ("Settlement Sum")

         13.     The terms and conditions of the Note required Defendants to submit to the

Plaintiffs fifteen (15) monthly installment payments commencing Novemberl5, 2017, with the

final payment on or before January 15, 2019, in order to pay the settlement sum of $152,340.94

to Plaintiffs.

         14.     Defendants, for good and valuable consideration, made and executed in favor of

the Plaintiffs the October 13, 2017 Note and Warrant, wherein Defendants became liable to the

Plaintiffs for the principal sum of $180,336.22 less payments made and credited to principal,

plus interest and attorneys' fees and costs.

         15.     Defendants defaulted on the Note by failing to submit the third through fifteenth

installments.

         16.     The terms and conditions of the Agreement also required Company to cooperate

with a payroll compliance audit by the Pension Fund by producing specified documents within

sixty (60) days of execution of the Agreement.

         17.     Defendants defaulted on the Note by failing to cooperate with the Pension Fund's

audit.

         18.     The terms and conditions of the Agreement also required Company to timely

submit all current monthly contributions and remittance reports to the Pension Fund,

commencing with hours worked during September 2017 as required by Company's collective

bargaining agreement.


723506 l.docx                                     4
PTINTF-34289
             Case 1:19-cv-02586-GLR Document 1 Filed 09/06/19 Page 5 of 6



       19.       Company defaulted on the Note by failing to submit remittance reports and

contributions for the period September 2017 to date.'

                                COUNTI—DEFAULT ON NOTE

       20.       Paragraphs 1 through 19 are incorporated by reference as if fully restated.

       21.       Defendants paid two (2) payments under the Agreement and then ceased making

timely payments and defaulted under the Agreement.

       22.       On March 28, 2018 and May 16, 2018, Plaintiffs' counsel mailed a Notice of

Default and Right to Cure to the Defendants. Pursuant to the terms of the Agreement, the

Defendants had ten (10) days from the date the Notices were received in which to cure this

default.

       23.       In response to the Notice of Default and Right to Cure, Defendants provided

checks to the Pension Fund that were returned by the bank for insufficient funds and thus failed

to cure the breach.

           24.   Defendants paid a total of $34,745.34 in installment payments pursuant to the

Agreement.

       25.       As of the filing of this Complaint, neither Plaintiffs nor their counsel have

received the requested payments.

           26.   Pursuant to the Warrant, Plaintiffs are entitled to confess judgment on the Note

without further demand.

           27.   As an additional consequence of the default, the Funds revoked the conditional

waiver of liquidated damages in the amount of $27,995.28.




~ The delinquency related to Company's failure to timely submit remittance reports and
contributions is subject to a separate Complaint filed contemporaneously with the Court.
723506 l.docx                                      5
PTINTF-34289
          Case 1:19-cv-02586-GLR Document 1 Filed 09/06/19 Page 6 of 6




       28.      The amounts due under the Agreement are:

                    Total Debt                                     $180,336.22

                    Payments Received                             -$ 3,256.13

                    Post-agreement interest on the declining       $ 17,750.64
                    balance of Total Debt at 8% per annum,
                    compounding monthly through 8/30/2019

                    Attorneys' Fees and Costs (10/13/17            $ 13,671.51
                    through 7/31/2019)

                    TOTAL                                          $208,502.24


       29.      Judgment has not previously been entered on the Note in any jurisdiction against

the Defendants.

       WHEREFORE the Plaintiffs demand judgment against the Defendants SRI Construction

 LLC d/b/a SRI Construction LLC. and Guru Switzoor, individually, in the sum of $208,502.24.

                                                     Respectfully submitted,

                                                     JENNINGS SIGMOND, P.C.

                                                     /s/ Judith Sznyter
Date: September 6, 2019                              JUDITH SZNYTER (Bar No. 29743)
                                                     MAUREEN W. MARRA*
                                                     1835 Market Street, Suite 2800
                                                     Philadelphia, PA 19103
                                                     Phone: (215) 351-0641
                                                     Fax: (215) 922-3524
                                                     jsznyter@j slex.com/dmd_erisa@j slex.com
                                                     A ttorney for Plaintiffs

* Application for Pro Hac Admission of Maureen W. Marra shall be made at the appropriate
time.



723506 l.docx                                    6
PTINTF-34289
